      Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 1 of 80 PageID #:572




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


KENNETH ALBRECHT,                                )
individually and on behalf of all                )
others similarly situated,                       )    CASE NO. 1:18-cv-1061
                                                 )
         Plaintiff                               )    Honorable Harry D. Leinenweber
                                                 )
vs.                                              )
                                                 )
OASIS POWER, LLC d/b/a OASIS                     )
ENERGY,                                          )
                                                 )
         Defendant.

                     CLASS ACTION SETTLEMENT AGREEMENT

           Subject to the approval of the Court and pursuant to Rule 23 of the Federal Rules

 of Civil Procedure, this Settlement Agreement is entered into between Plaintiff Kenneth

 Albrecht

 below) on the one hand, and Oasis Power, LLC d/b/a/ Oasis Energy                and related

                                                                                   Plaintiff,

 the Oasis Entities, and the Settlement Class Members are referred to collectively in this



 Section 2 or indicated in parentheses elsewhere in the Settlement Agreement. Subject to

 Court approval and as provided herein, the Parties hereby stipulate and agree that, in

 consideration of the promises and covenants set forth in this Settlement Agreement and

 upon the entry by the Court of a Final Judgment and Order Approving Settlement and the



                                                  1
     Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 2 of 80 PageID #:572




 occurrence of the Effective Date, this Action shall be settled and compromised upon the

 terms and conditions as set forth herein.

          This Settlement Agreement is intended by the Parties to fully and finally

 compromise, resolve, discharge, release, and settle the Released Claims, and to dismiss

 this Action with prejudice, subject to the terms and conditions set forth below and without

 any admission or concession as to the merits of any claim or defense by any of the Parties.

1.      Recitals

          1.01     A class action was filed on February 12, 2018 against Oasis alleging that

 Oasis transmitted prerecorded advertising messages

            to Plaintiff and the Settlement



 Protecti                                         The Complaint seeks statutory damages

 for Plaintiff and the Class.

          1.02     Plaintiff filed the First Amended Complaint on April 20, 2018 (the



          1.03     Oasis moved to dismiss the action arguing that Plaintiff lacked standing

 under Fed. R. Civ. P. 12(b)(1) because he had not suffered any cognizable injury in fact

 from his receipt of RVMs

 Docs. 31, 36. The Court soon thereafter denied the motion to stay, permitting discovery

 to proceed in the usual course. ECF Doc. 38. The Court then denied the motion to

 dismiss on October 11, 2018. ECF Doc. 48.

          1.04     From May 2018 through June 2019, the Parties engaged in voluminous

 and wide-ranging discovery, including substantial documentary discovery and

                                                   2
 Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 3 of 80 PageID #:572




depositions.

       1.05    Among other things, discovery has revealed that the allegations asserted

against Oasis applied to and were not distinguishable from various related entities,

together referred to as the Oasis Entities, who together retained the same vendors to

conduct send the alleged RVMs at issue in the Complaint and Action.

       1.06    The Oasis Entities deny all material allegations asserted by Plaintiff.

The Oasis Entities specifically dispute that they violated the TCPA; that they used an

automatic telephone dialing system or an artificial or prerecorded voice message to

contact Plaintiff or potential class members without their prior express consent; and

that Plaintiff and potential class members are entitled to any relief. The Oasis Entities

further contend that              allegations are not amenable to class certification.

Nevertheless, given the risks, uncertainties, burden, and expense of continued litigation,

the Oasis Entities have agreed to settle this litigation on the terms set forth in this

Settlement Agreement, subject to Court approval.

       1.07                                                                       -length

settlement negotiations, including an in-person and all-day mediation session at JAMS

in Chicago, Illinois before retired federal Magistrate Judge Michael Mason. Plaintiff

and the Oasis Entities submitted detailed mediation statements to Judge Mason setting

forth their respective views as to the merits of the case. Additionally, the parties

engaged in substantial discovery prior to the mediation, thus having the benefit of this

information. After the mediation, Class Counsel reviewed reasonably accessible data

produced by the Oasis Entities and have confirmed information relating to the Oasis

Entities position including the number of unique phone numbers belonging to



                                                3
     Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 4 of 80 PageID #:572




 Settlement Class Members and the number of RVMs sent during the Class Period.

          1.08    As used herein, the plural of any defined term includes the singular

 thereof and vice versa, except where the context requires otherwise.

          1.09    Unless otherwise indicated, the te

 calendar days.

          1.10    Terms that are defined in the text of the Agreement, but not defined in

 Section 2 below, shall have the meaning given those terms in the text.


2.      Definitions

          2.01                                          , Albrecht v. Oasis Power, LLC

 d/b/a Oasis Energy, No. 18-cv-1061 (N.D. Ill. 2018).

          2.02

 Agreement and each and every exhibit attached hereto.

          2.03                                                -approved award to Class

 Counsel as further described in Section 5 and payable from the Settlement Fund.

          2.04

 Settlement Fund available to pay Cash Awards.

          2.05                      refers to the notice requirements imposed by 28

 U.S.C. § 1715(b).

          2.06

 Member payable from the Net Settlement Fund, as provided for in Section 4.02.

          2.07                          the claim form, or its substantially similar form,

 attached hereto as Exhibit A, as approved by the Court, that Settlement Class Members



                                                  4
 Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 5 of 80 PageID #:572




must complete and submit on or before the Claim Deadline to be eligible for the benefits

described herein.

       2.08                                120 days from the Settlement Notice Date.

       2.09                                 120 day period that begins on the Settlement

Notice Date.

       2.10                           Katrina Carroll of Carlson Lynch LLP, Scott

Edelsberg of Edelsberg Law PA, Andrew Shamis of Shamis & Gentile PA and Manuel

S. Hiraldo of Hiraldo P.A.

       2.11

                        the Oasis Entities will provide to the Settlement Administrator

pursuant to Section 7.02.

       2.12                           February 12, 2014 through the date of Preliminary

Approval.

       2.13                                             Kenneth Albrecht.

       2.14                                                            Northern District

of Illinois, and whichever judge is assigned to the case.

       2.15     Oasis Entities            Defendant Oasis Power, LLC d/b/a/ Oasis

Energy along with Spark Energy, LLC; Spark Energy Gas, LLC; CenStar Energy Corp.;

Electricity Maine, LLC; Electricity N.H., LLC; Provider Power Mass, LLC; Major

Energy Services, LLC; Major Energy Electricity Services LLC; Respond Power, LLC;

Perigee Energy, LLC; Verde Energy USA, Inc.; Verde Energy USA Commodities,

LLC; Verde Energy USA Connecticut, LLC; Verde Energy USA DC, LLC; Verde

Energy USA Illinois, LLC; Verde Energy USA Maryland, LLC; Verde Energy USA



                                                5
 Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 6 of 80 PageID #:572




Massachusetts, LLC; Verde Energy USA New Jersey, LLC; Verde Energy USA New

York, LLC; Verde Energy USA Ohio, LLC; Verde Energy USA Pennsylvania, LLC;

Verde Energy USA Texas Holdings, LLC; Verde Energy USA Trading, LLC; and

Verde Energy Solutions, LLC.

       2.16                                         the Oasis Entities          Morgan,

Lewis & Bockius LLP.

       2.17                                           12.

       2.18     Fairness

whether to finally approve the Settlement set forth in this Settlement Agreement as fair,

reasonable, and adequate.

       2.19



Awards.

       2.20                                                   and all costs and expenses

of notice and administration relating to this Settlement to be paid from the Settlement

Fund. In no event shall Notice and Administration Costs exceed $1,000,000.00 (One

Million Dollars).

       2.21         -Out and Objection                      60 days from the Settlement

Notice Date.

       2.22                                                                Defendants.

       2.23

       2.24

to the Court in connection with preliminary approval, substantially in the form attached



                                                6
 Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 7 of 80 PageID #:572




hereto as Exhibit C.

        2.25     Release means the release and discharge, as of the date of the Final

Approval Order, by Plaintiff and all Settlement Class Members (and their respective

present, former and future administrators, agents, assigns, attorneys, executors, heirs,

partners, predecessors-in- interest and successors), who have not properly and timely

excluded themselves from the Settlement Class, of the Released Persons and shall

include the agreement and commitment by Plaintiff and all Settlement Class Members

to not now or hereafter initiate, maintain or assert against the Released Persons or any

of them any and all causes of action, claims, rights, demands, actions, claims for

damages, equitable, legal and/or administrative relief, interest, demands or rights,

including without limitation, claims for damages of any kind, including those in excess

of actual damages, whether based on federal, state or local law, statute, ordinance,

regulation, contract, common law or any other sources that have been, could have been,

may be or could be alleged or asserted now or in the future by Plaintiff or any Settlement

Class Members against the Released Persons, or any of them, in the Action or in any

other court action or before any administrative body (including any regulatory entity or

organization), tribunal, arbitration panel or other adjudicating body arising out of or

related to the Released Claims.

        2.26                                 any and all claims, actions, causes of action,

rights, demands, suits, debts, liens, contracts, agreements, offsets or liabilities, including

but not limited to tort claims, negligence claims, claims for breach of contract, breach

of the duty of good faith and fair dealing, breach of statutory duties, actual or

constructive fraud, misrepresentations, fraudulent inducement, statutory and consumer



                                                  7
 Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 8 of 80 PageID #:572




fraud, breach of fiduciary duty, unfair business or trade practices, false advertising,

restitution, rescission, compensatory and punitive damages, injunctive or declaratory

relief, attorneys' fees, interests, costs, penalties and any other claims, whether known or

unknown, alleged or not alleged in the Action, suspected or unsuspected, contingent or

matured, under federal, state or local law, which Plaintiff and/or any Settlement Class

Member had, now have or may in the future have with respect to any conduct, act,

omissions, facts, matters, transactions or oral or written statements or occurrences on or

prior to the Preliminary Approval Date arising from or relating to allegedly

unauthorized RVMs sent by or on behalf of the Released Persons to the Releasing

Persons, including, without limitation, the causes of action and allegations made by

Plaintiff in the Action as well as claims and allegations that the Released Persons

violated the TCPA or any similar claims under state statutes and common law claims

that may pertain to unauthorized calls of any state or the District of Columbia.

       2.27                Persons means the Oasis Entities and their affiliates, past,

present and future direct and indirect predecessors, successors, assigns, parents,

subsidiaries, affiliates, joint venturers, partnerships, limited liability companies,

corporations,   unincorporated     entities,   divisions,   groups,   directors,   officers,

shareholders, members, employees, partners, agents, insurers and attorneys, including

without limitation Spark Energy, Inc.

       2.28                          means Plaintiff and all Settlement Class Members,

and their respective present, former and future administrators, agents, assigns,

executors, heirs, predecessors-in-interest and successors of Plaintiff and Settlement

Class Members.



                                                 8
 Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 9 of 80 PageID #:572




       2.29                             means the written request by a Settlement Class

Member to opt out of the Settlement as provided for in Section 10.

       2.30                                cemail message.

       2.31                                         -approved award to Plaintiff, in his

capacity as Class Representative, and payable from the Settlement Fund.

       2.32

Agreement and each and every exhibit attached hereto.

       2.33

reputable and competent professional service company selected by Class Counsel and

Defense Counsel which will administer the Class Notice, maintain the Settlement

Website, administer the Settlement in accordance with this Settlement Agreement and

engage in any other tasks directed by the Court, Class Counsel or Defense Counsel.

       2.34                                all individuals within the United States (i)

who were sent a prerecorded message, also referred to a ringless voicemail or RVM (ii)

on his or her telephone (iii) by or on behalf of the Oasis Entities advertising the Oasis

Entities                      during the Class Period. Specifically excluded from the

Settlement Class are: the Oasis Entities and their affiliates, employees, officers,

directors, agents, representatives and their immediate family members; class counsel

and the judge and magistrate judge who have presided over the Action and their

immediate family members.

       2.35

the Settlement Class who do not timely submit a Request for Exclusion pursuant to

Section 10.



                                                9
     Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 10 of 80 PageID #:572




          2.36

 Parties and the Settlement Administrator, and approved by the Court, for notifying the

 Settlement Class of the Settlement.

          2.37                                  non-reversionary cash fund established by

 the Oasis Entities in the amount of $7,000,000.00 (Seven Million Dollars), as described

 in Section 4.

          2.38

 Preliminary Approval is entered.

          2.39

 Administrator which will contain relevant documents and information about the

 Settlement.

          2.40

 227, and any regulations or rulings promulgated under it.

          2.41                                            that is timely submitted by a

 Settlement Class Member and complies with the requirements more fully described in

 Section 9.

3.       All Parties Recommend Approval of the Settlement

         3.01    The Oasis Entities    Position on the Conditional Certification of

Settlement Class. The Oasis Entities dispute that a litigation class could be certified in

this Action. However, solely for purposes of avoiding the expense and inconvenience

of further litigation, the Oasis Entities do not oppose the certification for settlement

purposes only of the Settlement Class. Preliminary certification of the Settlement Class

will not be deemed a concession that certification of a litigation class is appropriate, nor


                                                 10
  Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 11 of 80 PageID #:572




would the Oasis Entities be precluded from challenging class certification in further

proceedings in this Action or in any other action if the Settlement Agreement is not

finalized or finally approved. In addition, preliminary certification of the Settlement

Class shall not be deemed to be a waiver of any argument concerning the personal

jurisdiction over the Oasis Entities concerning claims of non-Illinois residents in any

other current or future litigation matter. The Oasis Entities submit to the personal

jurisdiction of this Court concerning the Settlement Class for purposes of the Settlement

and in this Action only. If the Settlement Agreement is not finally approved by the Court

for any reason whatsoever, the certification of the Settlement Class will be void, and no

doctrine of waiver, estoppel, or preclusion will be asserted in any litigated certification

proceedings in this Action. No agreements made by or entered into by the Oasis Entities

in connection with the Settlement Agreement may be used by Plaintiff, any person in the

Settlement Class, or any other person to establish any of the elements of class

certification in any litigated certification proceedings, whether in this Action or any other

judicial proceeding.

       3.02              s Belief in the Merits of Case. Plaintiff and Class Counsel

believe that the claims asserted in this Action have merit and that the evidence developed

to date supports those claims. This Settlement will in no event be construed or deemed

to be evidence of or an admission or concession on the part of Plaintiff that there is any

infirmity in the claims asserted by Plaintiff, or that there is any merit whatsoever to any

of the contentions and defenses that the Oasis Entities have asserted.

       3.03    Plaintiff Recognizes the Benefits of Settlement. Plaintiff and Class

Counsel recognize and acknowledge, however, the expense and amount of time that



                                                  11
     Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 12 of 80 PageID #:572




would be required to continue to pursue this Action against the Oasis Entities, as well as

the uncertainty, risk, and difficulties of proof inherent in prosecuting such claims on

behalf of the Class. Plaintiff and Class Counsel have concluded that it is desirable that

this Action and any Released Claims be fully and finally settled and released as set forth

in this Settlement. Plaintiff and Class Counsel believe that this Settlement Agreement

confers substantial benefits upon the Class, is fair, reasonable, and adequate, and is in the

best interests of the Class to settle as described herein.

4.       Monetary Consideration to the Settlement Class

         4.01   Settlement Payment. Pursuant to the terms and conditions set forth below,

the Oasis Entities shall pay, on a non-reversionary basis, cash in the amount of

$7,000,000.00 (Seven Million Dollars and Zero Cents) to create the Settlement Fund for

the benefit of Settlement Class Members, which will be used to pay all Settlement costs,

including without limitation the Cash Awards, Notice and Administrative Costs, any

                                                                                     f all of

the Oasis Entities

Agreement. In no event shall the Oasis Entities be obligated to contribute any monies in

excess of the amount comprising the Settlement Fund. Additionally, regardless of the

number of Valid Claims submitted, no portion of the Settlement Fund or Available Cash

Award Total shall be returned or refunded to the Oasis Entities, unless the Settlement is

terminated pursuant to Section 14 below.

         4.02   Pro Rata Adjustment. Subject to the terms of this Agreement, each

Settlement Class Member who submits a Valid Claim will be eligible to receive a Cash

Award in the amount of a pro rata allocation of the Available Cash Award Total.


                                                   12
  Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 13 of 80 PageID #:572




        4.03   The Oasis Entities shall have no obligation to make any payments under

this Settlement Agreement until the Court enters a Preliminary Approval Order. Once

the Court enters a Preliminary Approval Order, the Oasis Entities shall, starting as soon

as seven (7) days of entry of the Preliminary Approval Order, pay reasonable Notice and

Administration Costs arising under this Settlement Agreement by making such payment

directly to the Settlement Administrator (or to such other party incurring such costs) as

those costs are incurred and payment becomes due.

        4.04   Within seven (7) days of the Effective Date, the Oasis Entities will wire

transfer the Settlement Fund, less any amounts previously advanced by the Oasis Entities

to the Settlement Administrator for payment of Notice and Administrative Costs, into an

interest-                                                                 the Settlement

Administrator. Any interest that accrues on the Settlement Fund in the Settlement

Account will be added to the Settlement Fund.

        4.05   Within ten (10) days of entry of the Effective Date, or at such other time

as may be reasonably agreed upon by the Parties, the Settlement Administrator shall

cause (a) any Service

Award awarded by the Court to be paid, and (c) the Cash Awards in the form of checks

to be distributed to Settlement Class Members who submit a Valid Claim. All payments

issued to Settlement Class Members via check will state on the face of the check that the

check will expire and become null and void unless cashed within 180 days of the date of

issuance. To the extent that a check issued to a Settlement Class Member is not cashed

within 180 days after the date of issuance, the check will be void. In the event uncashed

check funds allow for a subsequent distribution of Cash Awards of $1.00 or more per



                                                13
     Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 14 of 80 PageID #:572




claimant, after administration costs, a subsequent distribution of payments to Settlement

Class Members will occur. In the event that the amount of uncashed check funds does

not allow for a subsequent distribution of Cash Awards or in the event that a subsequent

distribution of uncashed check funds in the Settlement Fund is otherwise infeasible, then

the remaining uncashed funds shall be distributed as directed by the Court upon

application made by the Parties. Under no circumstances shall any amount of the

Settlement Fund revert back to the Oasis Entities.

5.                                   Service Award to Class Representative

         5.01   Service Award Payment to Class Representative. The Oasis Entities

 agree to pay a Service Award to the Class Representative in the amount awarded by the

 Court to be paid from the Settlement Fund. Class Counsel will make an application to

 the Court for the Service Award no later than fourteen (14) days prior to the Opt-Out

 and Objection Deadline in the amount of $7,500.00.

         5.02              Fees and Costs. Class Counsel will make an application to



 in the Action no later than fourteen (14) days prior to the Opt-Out and Objection

 Deadline which shall be payable from the Settlement Fund and shall be the sole

 aggregate compensation paid by the Oasis Entities for Class Counsel. The Court shall



         5.03   Settlement Independent of Award of Fees, Costs, and Service Awards.

 The payments o                                                            this Section 5



 reasonable, adequate, and as in the best interests of Settlement Class Members.


                                                14
  Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 15 of 80 PageID #:572




 However, the Settlement is not dependent or conditioned upon the Court approving

          s

 amounts they seek. In the event the Court declines the requests or awards less than the

 amounts sought, the Settlement will continue to be effective and enforceable by the

 Parties and any such action by the Court does not constitute a material modification,

 amendment or change for purposes of Section 14.01.

 6.    Preliminary Approval

      6.01    Preliminary Approval Order. Following the execution of this Agreement,

Plaintiff, with the consent of the Oasis Entities, will request that the Court enter a

Preliminary Approval Order (substantially in the form attached hereto as Exhibit C):

                a.    Preliminarily approving this Settlement Agreement.

               b.     Preliminarily certifying the Settlement Class pursuant to Rule 23

of the Federal Rules of Civil Procedure.

               c.      Preliminarily finding that the proposed Settlement is fair,

reasonable and adequate to warrant providing notice to the Settlement Class, which

notice will: (i) describe the essential terms of the Settlement; (ii) disclose Class

Counsel s intention to file an application with the Court for a Service Award to the Class

Representative; (iii) provide information regarding the application for an Attorneys Fee

Award that Class Counsel intends to file with the Court; (iv) indicate the time and place

of the Fairness Hearing to consider final approval of the Settlement, and the method for

objection to and/or opting out of the Settlement; (v) explain the procedures for allocating

and distributing the Settlement Fund; and (vi) prominently display the address of Class

Counsel and the procedure for making inquiries.

                                                15
 Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 16 of 80 PageID #:572




               d.      Scheduling a Fairness Hearing on final approval of the

Settlement to consider its fairness, reasonableness and adequacy and whether it should

be finally approved by the Court, and to determine the reasonableness of the requested

Attorneys' Fee Award and Service Award.

               e.      Appointing the Settlement Administrator.

               f.      Approving the Class Notice and directing the Settlement

Administrator to disseminate the Class Notice in accordance with the Settlement Class

Notice Program.

               g.      Finding that the Settlement Class Notice Program: (i) is the best

practicable notice; (ii) is reasonably calculated, under the circumstances, to apprise the

Settlement Class of the pendency of the Action and of their right to object to or to

exclude themselves from the proposed settlement; (iii) is reasonable and constitutes due,

adequate and sufficient notice to all persons entitled to receive notice; and (iv) meets all

requirements of applicable law.

               h.      Requiring the Settlement Administrator to file proof of

compliance with the Settlement Class Notice Program no later than fourteen (14) days

before the Fairness Hearing.

               i.      Approving the Claim Form and setting a Claim Deadline.

               j.      Requiring any member of the Settlement Class who wishes to

exclude himself or herself from the Settlement Class to submit an appropriate, timely

Request for Exclusion, postmarked or submitted electronically no later than the Opt-Out

and Objection Deadline in strict compliance with the provisions of the Settlement


                                                 16
 Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 17 of 80 PageID #:572




Agreement, or as the Court may otherwise direct, to the Settlement Administrator at the

address on the Class Notice.

               k.      Ordering that any member of the Settlement Class who does not

submit a timely, written Request for Exclusion from the Settlement Class (i.e., becomes

an Opt-Out) will be bound by all proceedings, orders and judgments in the Action, even

if such Settlement Class Member has previously initiated or subsequently initiates

individual litigation or other proceedings encompassed by the Release.

               l.      Requiring any Settlement Class Member who does not become

an Opt-Out and who wishes to object to the fairness, reasonableness or adequacy of this

Settlement or Settlement Agreement to timely file with the Court and serve on Class

Counsel and Defense Counsel no later than the Opt-Out and Objection Deadline, a

statement of the objection signed by the Settlement Class Member containing all of the

information required in Section 10.03.

               m.      Ordering that papers in support of the final approval of the

Settlement, including responses to objections, shall be filed with the Court no later than

fourteen (14) days prior to the Fairness Hearing.

               n.      Specifying that any Settlement Class Member who does not file

a timely written objection to the Settlement or who fails to otherwise strictly comply

with the applicable requirements shall be forever and completely foreclosed from

seeking any adjudication or review of this Settlement by appeal or otherwise.

               o.      Requiring that any attorney hired or retained by, or who

otherwise provided legal assistance to, a Settlement Class Member for the purpose of



                                                17
 Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 18 of 80 PageID #:572




objecting to the proposed Settlement, the Attorneys' Fee Award or the Service Award

and who intends to make an appearance at the Fairness Hearing to provide to the

Settlement Administrator (who shall forward it to Class Counsel and Defense Counsel)

and to file with the Clerk of the Court a notice of intention to appear no later than the

Opt-Out and Objection Deadline or as the Court may otherwise direct.

               p.      Requiring that any Settlement Class Member who files and

serves a written objection and who intends to make an appearance at the Fairness

Hearing shall so state in their objection papers or as the Court otherwise may direct.

               q.      Directing the Settlement Administrator to establish a post office

box in the name of the Settlement Administrator to be used for receiving requests for

exclusion and any other communications, and providing that only the Settlement

Administrator, Class Counsel, Defense Counsel, the Court, the Clerk of the Court and

their designated agents shall have access to this post office box, except as otherwise

provided in this Settlement Agreement.

               r.      Directing that Class Counsel shall file any applications for an

Attorneys Fee Award and Service Award at least fourteen (14) days prior to the Opt-

Out and Objection Deadline.

               s.      Ordering the Settlement Administrator to provide the Opt-Out

List to Class Counsel and Defense Counsel no later than seven (7) days after the Opt-

Out and Objection Deadline and then file with the Court the Opt-Out List with an

affidavit attesting to the completeness and accuracy thereof no later than fourteen (14)

Days before the Fairness Hearing.



                                               18
 Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 19 of 80 PageID #:572




               t.      Preliminarily enjoining all members of the Settlement Class

unless and until they have timely and properly excluded themselves from the Settlement

Class from (i) filing, commencing, prosecuting, continuing, intervening in or

participating as plaintiff, claimant or class member in any other lawsuit or

administrative, regulatory, arbitration or other proceeding in any jurisdiction based on,

relating to or arising out of the claims and causes of action or the facts and circumstances

giving rise to the Action and/or the Released Claims; (ii) filing, commencing,

participating in, continuing, or prosecuting a lawsuit or administrative, regulatory,

arbitration or other proceeding as a class action on behalf of any member of the

Settlement Class who has not timely excluded himself or herself (including by seeking

to amend a pending complaint to include class allegations or seeking class certification

in a pending action), based on, relating to or arising out of the claims and causes of

action or the facts and circumstances giving rise to the Action and/or the Released

Claims; and (iii) attempting to effect Opt-Outs of a class of individuals in any lawsuit

or administrative, regulatory, arbitration or other proceeding based on, relating to or

arising out of the claims and causes of action or the facts and circumstances giving rise

to the Action and/or the Released Claims. Any Person who knowingly violates such

injunction shall pay the attorneys' fees and costs incurred by Defendant, any other

Released Person and Class Counsel as a result of the violation. This Settlement

Agreement is not intended to prevent members of the Settlement Class from

participating in any action or investigation initiated by a state or federal agency.

               u.      Containing any additional provisions agreeable to the Parties that

might be necessary or advisable to implement the terms of this Settlement Agreement.



                                                 19
  Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 20 of 80 PageID #:572




 7.    Administration and Notification Process


       7.01      Settlement Administrator. The Settlement Administrator shall be Epiq

Class Action & Claims Solutions, Inc., and will be responsible for effectuating the

Settlement Class Notice Program, setting up and maintaining the Settlement Website and

toll-free telephone number, fielding inquiries about the Settlement, processing claims,

acting as a liaison between Settlement Class Members and the Parties regarding claims

information, approving claims, rejecting any Claim Form where there is evidence of

fraud (as determined by the Claims Administrator under policies and procedures

developed by the Claims Administrator and approved by the Parties), directing the

distribution of awards to Settlement Class Members, and any other tasks reasonably

required to effectuate the foregoing. The Settlement Administrator will provide periodic

updates on the claims status to counsel for all Parties.


       7.02      Class Member Data. To facilitate the notice and claims administration

process, the Oasis Entities will provide to the Claims Administrator in an electronically

searchable and readable format, data that includes telephone numbers for known

members of the Settlement Class, as such information is contained in the reasonably

available records the Oasis Entities or their agents maintain(s). If any of the terms of this

                                                             would unreasonably hinder or

delay such processes or make them more costly, the Claims Administrator will so advise

the Parties, and the Parties will accommodate the Claims Administrator to the extent

necessary to carry out the intent of this Settlement Agreement. Any personal information

relating to the Settlement Class Members provided to the Claims Administrator or Class

Counsel pursuant to this Settlement will be provided solely for the purpose of providing

                                                  20
  Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 21 of 80 PageID #:572




notice to the Settlement Class Members and allowing them to recover under this

Settlement; will be kept in strict confidence; will not be disclosed to any third party; and

will not be used for any other purpose.

            Confidentiality Order, dated April 3, 2018. ECF Doc. 22.


 8.    Notice to the Class

       8.01    Class Notice. The Settlement Administrator will design and conduct a

website-based publication notice program that will fully satisfy the requirements of due

process and primarily focus on providing notice in states where the RVMs were

transmitted. The website-based publication notice program will be initiated on or

promptly after the Settlement Notice Date.

       8.02    Settlement Website. By the Settlement Notice Date, the Claims

Administrator will maintain and administer a dedicated settlement website (for example,

www.OasisEnergyTCPAsettlement.com or a similar URL) containing class information

and related documents, along with information necessary to file a claim, and an

electronic version of the Claim Form that Settlement Class Members may download,

complete, and submit electronically. At a minimum, such documents will include the

Settlement Agreement and attached exhibits, a downloadable Claim Form for anyone

wanting to print a hard copy and mail in the Claim Form, and when filed, briefing on



service awards, the Preliminary Approval Order, and the Final Approval Order. The

Settlement website will be taken down and rendered inaccessible 210 days after the

Effective Date.

       8.03    Toll-Free Telephone Number. By the Settlement Notice Date, the


                                                 21
 Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 22 of 80 PageID #:572




Claims Administrator will set up a toll-free telephone number for receiving toll-free

calls related to the Settlement. That telephone number will be maintained until 30 days

after the Claims Deadline. After that time, and until 210 days after the Effective Date, a

recording will advise any caller to the toll-free telephone number that the Claims

Deadline has passed and that details regarding the Settlement may be reviewed on the

Settlement Website.

      8.04     CAFA Notice. The Oasis Entities, through the Claims Administrator,

will be

by 28 U.S.C. § 1715 within ten days of the filing of the Preliminary Approval Motion.

9.    Claims Process

          9.01 Claims. Each Settlement Class Member who does not timely submit a

valid Request for Exclusion from the Settlement as required in this Agreement will be

entitled to make a claim. The Class Notice shall provide information to Settlement

Class Members regarding the submission of Claim Forms. Claim Forms shall be

available from the Settlement Administrator, upon request, and on the Settlement

Website. Settlement Class Members will be able to submit their respective Claim

Forms through the Settlement Website, by Electronic Mail (E-mail), or by U.S.

Mail. A Valid Claim Form must contain the following information: (1) name; (2)

current address; (3) telephone number at which claimant received one or more RVM

by or on behalf of the Oasis Entities; (4) certification that claimant received one or

more RVMs on the identified telephone number during the Class Period; (5) another

contact telephone number, if available; and (7) a contact email address, if available.

          9.02 Conditions for Claim. To make a Valid Claim, Settlement Class


                                                22
  Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 23 of 80 PageID #:572




 Members must submit their Claim Forms by the Claim Deadline. The Settlement

 Administrator shall be responsible for reviewing all claims to determine their validity,

 including the identification of a telephone number on the list of numbers provided by

 the Oasis Entities pursuant to Section 7.02;

        a.      The Settlement Administrator will notify claimants who submit an

incomplete or incorrect Claim Form of any deficiency, including an invalid or incorrect

telephone number, and provide them the opportunity to submit a corrected form.

Following such opportunity to submit a corrected claim form, any claim that is not

timely submitted and substantially in compliance with the instructions on the Claim Form

or the terms of this Settlement Agreement or is received or submitted electronically

after the Claim Deadline shall be rejected and deemed a nullity.

        b.      Following the Claim Deadline, the Settlement Administrator shall provide

a report of any rejected claims to Class Counsel. If Class Counsel do not agree with the

rejection of a claim, they shall bring it to the attention of Defense Counsel, and the Parties

shall meet and confer and attempt, in good faith, to resolve any dispute regarding the

rejected claim. Following their meet and confer, the Parties will provide the Settlement

Administrator with their positions regarding the rejected claim. The Settlement

Administrator, after considering the positions of the Parties and, if appropriate, seeking

any additional information from the Settlement Class Member, will make the final

decision in its sole discretion.

        c.      At any time during the claims process, if the Settlement Administrator has

a reasonable suspicion of fraud, the Settlement Administrator shall immediately notify

both Class Counsel and Defense Counsel. Class Counsel and Defense Counsel shall



                                                  23
  Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 24 of 80 PageID #:572




endeavor to reach an agreed-upon solution to any suspected fraud and, if necessary, the

Parties may suspend the claims process and promptly seek assistance from the Court.

       d.      The Claim Forms and Class Notices shall be in the substantially similar

form and substance attached hereto as Exhibits A and B, respectively.

        9.03 Mailing of Cash Awards.

        a.     Initial Distribution. Award checks will be sent by the Claims

Administrator via U.S. mail. If any checks are returned, the Claims Administrator will

attempt to contact the claimant to obtain a new mailing address. If, after a second

mailing, the check is again returned, no further efforts need be taken by the Claims

Administrator to resend the check. The Claims Administrator will advise Class Counsel

and counsel for the Oasis Entities of the names of the claimants whose checks are

returned by the postal service as soon as practicable. Each check will be negotiable for

180 days after it is issued. Upon request by a claimant, the Claims Administrator may re-

issue checks, provided that such re-issued checks will not be negotiable beyond that date

that is 180 days after the date of issuance of the original check to such claimant.

        b.     Remaining Funds. After the negotiation period for all checks issued and

re-issued in the Initial Distribution has expired, the Claims Administrator will use the

amount of money represented by the uncashed checks to fund additional efforts to

reissue, deliver, and pay awards to the Settlement Class Members who did not cash their

earlier checks. The steps and process are set out above in Section 4.05.

10.     Opt-Outs and Objections

       10.01 Opting Out of the Settlement. Any Settlement Class Members who wish

to exclude themselves from the Settlement Class must submit a written Request for


                                                 24
  Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 25 of 80 PageID #:572




Exclusion to the Claims Administrator, postmarked no later than the Opt-Out and

Objection Deadline. To be valid, a Request for Exclusion must state the Settlement Class

           full name, address, telephone number(s) on which he or she received a RVM

sent by or on behalf of the Oasis Entities during the Class Period, and a telephone number

at which he or she currently can be reached. Further, the Request for Exclusion must

clearly state that the Settlement Class Member wishes to be excluded from the

Settlement. Any Settlement Class Member who timely submits a valid Request for

Exclusion will be excluded from the Settlement Class and will not be bound by the terms

of this Settlement Agreement. Settlement Class Members who do not timely submit a

valid Request for Exclusion will be bound by this Agreement and the judgment, including

the releases and covenant not to sue in Section 14 below.

         10.02 Reporting of Opt-Outs. The Claims Administrator will provide the

Parties with copies of all Requests for Exclusion it receives and will provide a list of each

Settlement Class Member who timely and validly opted out of the Settlement in its

declaration filed with the Court, as required by Section 11.01.

         10.03 Objections. Any Settlement Class Member who wishes to object to

the Settlement must file a written Objection with the Court no later than the Opt-Out and

Objection Deadline. The Settlement Class Member must also serve a copy of the

Objection via first- class U.S. mail on Class Counsel and the Oasis Entities Counsel. The

Objection must include:

                 a.    The name, address, telephone number, email address, and date of

 birth of the Settlement Class Member who is objecting and the phone number at which

 the person received one or more RVMs by or on behalf of the Oasis Entities during the



                                                  25
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 26 of 80 PageID #:572




Class Period, and if represented by or otherwise receiving any legal advice or assistance

by counsel, the name, bar number, address, and telephone number of counsel;

               b.    Proof of receipt of a RVM sent by or on behalf of the Oasis

Entities during the Class Period (e.g., recording or screenshot);

               c.    A signed statement stating, under penalty of perjury, that he or she

is a member of the Settlement Class and received one or more messages sent by or on

behalf of Defendant between February 12, 2014 and the Preliminary Approval Date,

and that all other factual statements made in the objection are true;

               d.    The reasons for his or her Objection and the legal and factual basis

for the Objection;

               e.    The actual written signature of the Settlement Class Member making the

objections;

               f.    A statement indicating whether he or she intends to appear at the

Fairness Hearing, either with or without counsel; and

               g.    A list of all persons who will be called to testify at the Fairness

Hearing in support of the objection; and

        The Parties will have the same right to seek discovery from any objecting

Settlement Class Member as they would if the objector was a party in the Action,



on an expedited basis, and the objecting Settlement Class Member is required to respond

to any written discovery within fourteen (14) days and must appear for deposition within

fourteen (14) days after a deposition is noticed. Settlement Class Members who fail to

timely file and serve written Objections or fail to respond to discovery or make



                                               26
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 27 of 80 PageID #:572




themselves available for deposition shall be deemed to have waived any objections and

shall be foreclosed from making any objection (whether by appeal or otherwise) to this

Settlement.

       10.04 Fairness Hearing. Any Settlement Class Member who objects may

appear at the Fairness Hearing, either in person or through an attorney hired at the



adequacy of this Agreement or the Settlement.

11.   Final Approval and Judgment Order

       11.01 No later than 14 days prior to the Fairness Hearing, the Claims

Administrator will file with the Court and serve on counsel for all Parties a declaration

stating that the Notice required by the Agreement has been completed in accordance

with the terms of the Preliminary Approval Order.

       11.02 If the Court issues the Preliminary Approval Order, and all other

conditions precedent to the Settlement have been satisfied, no later than 14 days prior

to the Fairness Hearing, the Parties will request that the Court enter the Final Approval

Order in substantially the form attached as Exhibit D, that:

               a.      Finds that the Court has personal jurisdiction over Plaintiff and

all Settlement Class Members and that the Court has subject matter jurisdiction to

approve this Settlement and Settlement Agreement and all exhibits thereto;

               b.      Certifies a Settlement Class for purposes of this Settlement;

               c.      Grants final approval to this Settlement Agreement as being fair,

reasonable and adequate as to all Parties and consistent and in compliance with all

requirements of due process and applicable law, as to and in the best interests of all


                                               27
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 28 of 80 PageID #:572




Parties and directs the Parties and their counsel to implement and consummate this

Settlement Agreement in accordance with its terms and provisions;

               d.      Declares this Settlement Agreement and the Final Approval

Order and Judgment to be binding on and have res judicata and preclusive effect in all

pending and future lawsuits or other proceedings encompassed by the Release

maintained by or on behalf of Plaintiff and all Settlement Class Members, as well as

their respective present, former and future administrators, agents, assigns, attorneys,

executors, heirs, partners, predecessors-in-interest and successors;

               e.      Finds that the Settlement Class Notice Program: (1) constituted

the best practicable notice; (2) constituted notice that was reasonably calculated under

the circumstances to apprise the Settlement Class of the pendency of the Action, of their

right to object to or exclude themselves from the proposed Settlement, of their right to

appear at the Fairness Hearing and of their right to seek monetary and other relief; (3)

constituted reasonable, due, adequate and sufficient notice to all persons entitled to

receive notice; and (4) met all requirements of due process and any other applicable law

(including but not limited to Rule 23, Illinois state law, and that the CAFA Notice sent

by the Oasis Entities complied with 28 U.S.C. § 1715 and all other provisions of the

Class Action Fairness Act of 2005);

               f.      Approves the Claim Forms distributed to the Settlement Class;

               g.      Finds that Class Counsel and Plaintiff adequately represented the

Settlement Class for purposes of entering into and implementing the Settlement and

Settlement Agreement;

               h.      Dismisses the Action on the merits and with prejudice and



                                               28
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 29 of 80 PageID #:572




without fees or costs except as provided herein, in accordance with the terms of the

Final Approval Order and Judgment;

               i.      Adjudges that Plaintiff and the Settlement Class have

conclusively compromised, settled, dismissed and released any and all Released Claims

against Defendant and the Released Persons;

               j.      Without affecting the finality of the Final Approval Order and

Judgment for purposes of appeal, reserves jurisdiction over the Settlement

Administrator, Defendant, Plaintiff and the Settlement Class Members as to all matters

relating to the administration, consummation, enforcement and interpretation of the

terms of the Settlement, the Settlement Agreement and Final Order and Judgment and

for any other necessary purposes;

               k.      Provides that upon entry of the Final Approval Order and

Judgment, Plaintiff and all Settlement Class Members, whether or not they return a

Claim Form within the time and in the manner provided for, shall be barred from

asserting any Released Claims against Defendant and/or any Released Persons, and any

such Settlement Class Members shall have released any and all Released Claims as

against Defendant and all Released Persons;

               l.      Determines that the Settlement Agreement and the Settlement

provided for therein and any proceedings taken pursuant thereto are not and should not

in any event be offered or received as evidence of, a presumption, concession or an

admission of liability or of any misrepresentation or omission in any statement or

written document approved or made by Defendant or any Released Persons or of the

suitability of these or similar claims to class treatment in active litigation and trial;



                                               29
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 30 of 80 PageID #:572




provided, however, that reference may be made to this Settlement Agreement and the

Settlement provided for therein in such proceedings solely as may be necessary to

effectuate the Settlement Agreement;

               m.      Bars and permanently enjoins all Settlement Class Members

from (1) filing, commencing, prosecuting, continuing, intervening in or participating

(as class members or otherwise) in any other lawsuit or administrative, regulatory,

arbitration or other proceeding in any jurisdiction based on, relating to or arising out of

the claims and causes of action or the facts and circumstances giving rise to the Action

and/or the Released Claims; and (2) organizing Settlement Class Members who have

not excluded themselves from the Settlement Class into a separate class for purposes of

pursuing as a purported class action any lawsuit or arbitration or other proceeding

(including by seeking to amend a pending complaint to include class allegations or

seeking class certification in a pending action) based on, relating to or arising out of the

claims and causes of action or the facts and circumstances giving rise to the Action

and/or the Released Claims, except that Settlement Class Members are not precluded

from participating in any investigation or suit initiated by a state or federal agency;

               n.      States that any person who knowingly violates such injunction

shall pay the attorneys fees and costs incurred by Defendant and/or any other Released

Persons and Class Counsel as a result of the violation;

               o.      Approves the Opt-Out List and determines that the Opt-Out List

is a conclusive and complete list of all members of the Settlement Class who have timely

and effectively requested exclusion from the Settlement Class and, accordingly, shall

neither share in nor be bound by the Final Order and Judgment, and



                                                 30
 Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 31 of 80 PageID #:572




               p.     Authorizes the Parties, without further approval from the Court,

to agree to and adopt such amendments, modifications and expansions of this

Settlement Agreement and all exhibits hereto as (1) shall be consistent in all material

respects with the Final Approval Order and Judgment; and (2) do not limit the rights of

the Parties or Settlement Class Members.

      11.03 As of the date of the Final Approval Order and Judgment, the Releasing

Persons are deemed to have fully released and forever discharged the Released Persons

of and from all Released Claims by operation of entry of the Final Order and Judgment.

               a.    Subject to Court approval, all Settlement Class Members who

have not timely and properly excluded themselves from the Settlement Class shall

be bound by this Settlement Agreement and the Release and all of their claims shall

be dismissed with prejudice and released, irrespective of whether they received

actual notice of the Action or this Settlement.

               b.    Without in any way limiting the scope of the Release, the

Release covers any and all claims for attorneys fees, costs or disbursements

incurred by Class Counsel or any other counsel representing Plaintiff or Settlement

Class Members, or any of them, in connection with or related in any manner to the

Action, the Settlement, the administration of such Settlement and/or the Released

Claims as well as any and all claims for a Service Award to Plaintiff and an

Attorneys' Fee Award to Class Counsel.

               c.    The Releasing Persons and the Released Persons expressly

acknowledge that they are familiar with principles of law such as Section 1542 of

the Civil Code of the State of California, which provides:


                                              31
  Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 32 of 80 PageID #:572




          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
          CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
          FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
          KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
          OR HER SETTLEMENT WITH THE DEBTOR.


Notwithstanding California or similar provisions applicable in other states, the Releasing

Persons and the Released Persons hereby expressly agree that the provisions, rights

and benefits of Section 1542 and all similar federal or state laws, rights, rules or legal

principles of any other jurisdiction that may be applicable herein are hereby

knowingly and voluntarily waived, released and relinquished to the fullest extent

permitted by law solely in connection with unknown claims that are the same as,

substantially similar to, or overlap the Released Claims, and the Releasing Persons

and the Released Persons hereby agree and acknowledge that this is an essential term

of the Releases. In connection with the Release, the Releasing Persons and the

Released Persons acknowledge that they are aware that they may hereafter discover

claims presently unknown and unsuspected or facts in addition to or different from

those which they now know or believe to be true with respect to matters released

herein, and that such claims, to the extent that they are the same as, substantially

similar to, or overlap the Released Claims, are hereby released, relinquished and

discharged.

                   d.   Nothing in the Releases shall preclude any action to enforce the

terms of this Settlement Agreement, including participation in any of the processes

detailed herein.


 12.   Effective Date


                                                32
  Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 33 of 80 PageID #:572




        12.01 The Effective Date will occur:

                a.       Thirty (30) days after entry of the judgment approving the

 Settlement if no document is filed within that time seeking appeal, review, or any relief

 that would result in extending the time to seek appeal or review; or

                b.       If any such document is filed, then five (5) days after the date

 upon which all appellate and/or other proceedings resulting from such document have

 been finally terminated in such a manner as to permit the judgment to take effect without

 any material difference from the contents described in Section 11.02.

 13.   Confirmatory Discovery

        13.01 Class Counsel represent that they have conducted discovery to confirm

 the accuracy of the information provided to them during the course of the litigation and



 factual record r

 and the total number of Settlement Class Members. This discovery is to be used solely

 for purposes of this Settlement and may not be used for any purpose in the event this

 Agreement is terminated or is not fully and finally approved by the Court.

 14.   Termination of Agreement

        14.01 Either Side May Terminate the Agreement. Plaintiff and the Oasis

Entities will each have the right to unilaterally terminate this Agreement upon any of the

following occurrences:

        a.     The Court rejects, materially modifies, materially amends or changes, or

declines to preliminarily or finally approve the Settlement Agreement;


                                                33
  Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 34 of 80 PageID #:572




        b.     An appellate court reverses the Final Approval Order, and the Settlement

Agreement is not reinstated without material change by the Court on remand; or

        c.     Any court incorporates terms into, or deletes or strikes from, or modifies,

amends, or changes the Preliminary Approval Order, Final Approval Order, or the

Settlement Agreement in any way that is material; or

        d.     The Court indicates, prior to making a final ruling on the Settlement, that

the Settlement will not be approved unless material changes are made.


         14.02 Exercising the Right to Terminate. The right to terminate expires if it is

not exercised within ten (10) days of the triggering occurrence. To exercise the right, a



to all other Parties. If the triggering occurrence is a court making or proposing a material

change to the Settlement Agreement, Preliminary Approval Order, or Final Approval

Order, a Party desiring to terminate must meet and confer with the other Parties to discuss

in good faith whether they can reach agreement to the change(s) before the Party may

exercise the right to terminate.


         14.03 Revert to Status Quo. If either Plaintiff or the Oasis Entities

terminate this Agreement as provided herein, the Agreement will be of no force and



respective positions as if this Agreement had never been executed, and any orders entered

by the Court in connection with this Agreement will be vacated. However, any payments

made to the Claims Administrator for services rendered to the date of termination will

not be refunded to the Oasis Entities.



                                                 34
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 35 of 80 PageID #:572




15.   No Admission of Liability

        15.01 The Oasis Entities deny any liability or wrongdoing of any kind

associated with             alleged claims in the Action, whether related to their conduct

or the conduct of third parties on their behalf. The Oasis Entities have denied and

continue to deny each and every material factual allegation and all claims asserted

against them in the Action. Nothing herein will constitute an admission of wrongdoing

or liability, or of the truth of any allegations in the Action. Nothing herein will constitute

an admission by the Oasis Entities that the Action is properly brought on a class or

representative basis, or that classes may be certified in that Action, other than for

settlement purposes. To this end, the settlement of the Action, the negotiation and

execution of this Agreement, and all acts performed or documents executed pursuant to

or in furtherance of the Settlement: (i) are not and will not be deemed to be, and may

not be used as, an admission or evidence of any wrongdoing or liability on the part of

the Oasis Entities or of the truth of any of the allegations in the Action; (ii) are not and

will not be deemed to be, and may not be used as, an admission or evidence of any fault

or omission on the part of the Oasis Entities in any civil, criminal or administrative

proceeding in any court, arbitration forum, administrative agency, or other tribunal; and,

(iii) are not and will not be deemed to be and may not be used as an admission of the

appropriateness of these or similar claims for class certification.

        15.02 Pursuant to Federal Rules of Evidence Rule 408 and any similar

provisions under the laws of any state, neither this Agreement nor any related

documents filed or created in connection with this Agreement will be admissible in

evidence in any proceeding, except as necessary to approve, interpret, or enforce this



                                                  35
  Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 36 of 80 PageID #:572




 Agreement.


 16.    Miscellaneous

        16.01 Entire Agreement. This Agreement constitutes the entire agreement

between the Parties. No representations, warranties, or inducements have been made to

any of the Parties, other than those representations, warranties, and covenants contained

in this Agreement.

        16.02 Governing Law. This Agreement will be governed by the laws of the

State of Illinois.

        16.03 Jurisdiction. The Court will retain continuing and exclusive jurisdiction

over the Parties to this Agreement, including Plaintiff and all Settlement Class members,

for purposes of the administration and enforcement of this Agreement.

        16.04 No Construction Against Drafter. This Agreement was drafted jointly

by the Parties and, in construing and interpreting this Agreement, no provision of this

Agreement will be construed or interpreted against any Party based upon the contention

that this Agreement or a portion of it was purportedly drafted or prepared by that Party.

        16.05 No Rescission on Grounds of Mistake. The Parties acknowledge that they

have made their own investigations of the matters covered by this Settlement Agreement

to the extent they have deemed it necessary to do so. Therefore, the Parties agree that

they will not seek to set aside any part of the Settlement Agreement on the grounds of

mistake. Moreover, the Parties understand, agree and expressly assume the risk that any

fact not recited, contained, or embodied in the Settlement Agreement may tum out

hereinafter to be other than, different from, or contrary to the facts now known to them



                                                36
  Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 37 of 80 PageID #:572




or believed by them to be true, and further agree that the Settlement Agreement shall be

effective in all respects notwithstanding and shall not be subject to termination,

modification, or rescission by reason of any such difference in facts.

           16.06 Resolution of Disputes. The Parties will cooperate in good faith in the

administration of this Settlement. Any unresolved dispute regarding the administration

of this Agreement will be decided by the Court or by a mediator upon agreement of the

Parties.

           16.07 Counterparts. This Agreement may be signed in counterparts and the

separate signature pages executed by the Parties and their counsel may be combined to

create a document binding on all of the Parties and together will constitute one and the

same instrument.

           16.08 Integration Of Exhibits. Any exhibits to this Settlement Agreement are

hereby incorporated and made a part of the Settlement Agreement.

           16.09 Time Periods. The time periods and dates described herein are subject

to Court approval and may be modified upon order of the Court or written stipulation of

the Parties.

           16.10 Authority. Each person executing this Settlement Agreement on behalf

of any of the Parties hereto represents that such person has the authority to so execute

this Agreement.

           16.11 Modification. This Agreement may not be amended, modified, altered,

or otherwise changed in any manner, except by a writing signed by a duly authorized

agent of the Oasis Entities and Plaintiff and approved by the Court.

           16.12 Confidentiality. The Parties and counsel agree to keep the Settlement, including

                                                  37
  Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 38 of 80 PageID #:572




all terms and discussions related thereto, confidential until the filing of a motion to preliminarily

approve the Settlement. Unless required by law, Plaintiff and Plaintiff's counsel also agree that

they shall not publish a press release, website statement, or otherwise publicize the Settlement

without the prior written review and approval of Defendant, except that after Final Approval,

Plaintiff's counsel may identify the fact of the Settlement.

       16.13 No Media Statements. Plaintiff, Class Counsel and all other counsel of

record for Plaintiff agree not to issue any press releases regarding this settlement or

publicize it in any way. Notwithstanding the foregoing, nothing in this Settlement

Agreement shall preclude Plaintiff or Class Counsel from making a public statement in

support of the Settlement. For example, Plaintiff or Class Counsel may state that the

Settlement is a good result for the Class. In addition, nothing in this Settlement

Agreement shall preclude Plaintiff or Class Counsel from making a public statement that

is consistent with the language of the Settlement Agreement or any motions submitted

for approval of the Settlement.

        16.14 Representation of                         . Counsel for Plaintiff represent and

 warrant that: (i) they have not been currently retained by any other individual or entity for

 purpose of filing a claim or action against any Defendant involving, relating to, or arising from

 the TCPA; (ii) they have no present plan or intention to represent, or encourage any person for

 purposes of asserting or filing a claim or action against Defendant involving, relating to, or

 arising from the TCPA; and (iii) they have no present plan or intention to refer any person to

 any other attorney or agent thereof for purpose of asserting or filing a claim against Defendant

 involving, relating to, or arising from the TCPA.

       16.15 Binding on Assigns. This Settlement Agreement shall be binding upon


                                                 38
  Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 39 of 80 PageID #:572




the Parties and their respective heirs, trustees, executors, administrators, successors, and

assigns.

       16.16 Conflicts. In the event of conflict between this Settlement Agreement and

any other document prepared pursuant to the Settlement, the terms of the Settlement

Agreement supersede and control.

       16.17 Headings. The headings contained in this Settlement Agreement are for

reference purposes only and shall not affect in any way the meaning or interpretation of

this Settlement Agreement.

       16.18 Best Efforts. In the event that there are any developments in the

effectuation and administration of this Agreement that are not dealt with by the terms of

this Agreement, then such matters shall be dealt with as agreed upon by the Parties, and

failing agreement, as shall be ordered by the Court. The Parties shall execute all

documents and use their best efforts to perform all acts necessary and proper to promptly

effectuate the terms of this Agreement and to take all necessary or appropriate actions to

obtain judicial approval of this Agreement in order to give this Agreement full force and

effect. The execution of documents must take place prior to the date scheduled for the

Preliminary Approval Hearing.

       16.19 Notices. Unless otherwise stated herein, any notice to the Parties

required or provided for under this Agreement will be in writing and may be sent by

electronic mail, hand delivery, or U.S. mail, postage prepaid, as follows:

       IF TO PLAINTIFF OR CLASS COUNSEL:

       Katrina Carroll
       kcarroll@carlsonlynch.com
       Kyle Shamberg


                                                 39
 Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 40 of 80 PageID #:572




      kshamberg@carlsonlynch.com
      CARLSON LYNCH LLP
      111 W. Washington Street
      Suite 1240
      Chicago, IL 60602
      Phone No. (312) 750-1265


      IF TO DEFENDANTS:


      Michelle Pector
      michelle.pector@morganlewis.com
      Ezra Church
      ezra.church@morganlewis.com
      MORGAN, LEWIS & BOCKIUS LLP
      1701 Market Street
      Philadelphia, PA 19103
      Phone No. (215) 963-5000



     1N WITNESS WHEREOF, the Parties hereto have caused this Settlement
Agreement to be executed by their duly authorized representatives below.


PLAINTIFF:

By:___________________________       Date:_________________________
Kenneth Albrecht




DEFENDANTS:


By:____________________________      Date:_________________________




                                       40
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 41 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 42 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 43 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 44 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 45 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 46 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 47 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 48 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 49 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 50 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 51 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 52 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 53 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 54 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 55 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 56 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 57 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 58 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 59 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 60 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 61 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 62 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 63 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 64 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 65 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 66 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 67 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 68 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 69 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 70 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 71 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 72 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 73 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 74 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 75 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 76 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 77 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 78 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 79 of 80 PageID #:572
Case: 1:18-cv-01061 Document #: 62-1 Filed: 09/18/19 Page 80 of 80 PageID #:572
